 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFord Motor Company and Joseph BellinoInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica (UAW) and its Local 36 and Joseph Bellino.Cases 7-CA-17633 and 7-CB-474519 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 27 January 1981 Administrative Law JudgeJoel A. Harmatz issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and Respondent Unions filed cross-exceptionsand a supporting brief. 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs, and has decided to affirm the judge'srulings, findings, and conclusions only to the extentconsistent with this Decision and Order.The complaint alleges that Respondent Unions(Respondent International and Respondent Local)violated Section 8(b)(l)(A) and (2) of the Act, andthat Respondent Employer violated Section 8(a)(3)and (1) of the Act, by maintaining and giving effectto a provision in their collective-bargaining agree-ment which grants "preferential seniority," or su-perseniority, for purposes of layoff and subsequentrecall to, inter alia, Respondent Local's financialsecretary and treasurer. The judge found that thesenamed officers played a vital role in the "represen-tational interests" of and "existence of servicesavailable to" employees because of their shared"immediate" responsibility for the financial exist-ence of Respondent Local. He therefore recom-mended dismissing the complaint, relying on, interI By letter dated 4 November 1983 Respondent Unions brought to theBoard's attention the court opinion in Benson v. General Motors Corp., 716F.2d 862 (I 1th Cir. 1983), which they asserted held that Sec. 10(b) beginsto run when the challenged seniority status of an employee is first grant-ed, and that later manifestations of such seniority do not give rise to anew 10(b) period. Respondent Unions assert that Sec. 10(b) bars the pros-ecution of the instant case, and that they have been raising 10(b) issues asa matter of course in superseniority cases.A review of the pleadings, the record evidence, the judge's decision,and Respondent Union's cross-exceptions and brief in support does notreveal that Sec. 10(b) was raised as a defense, or that it has been previ-ously considered in this case. Accordingly, Respondent Unions are notentitled to raise this issue now. See, e.g., McKesson Drug Co., 257 NLRB468 fn. 1 (1981). In addition, we find Respondent Unions' contentions arewithout merit. See also Auto Workers (Scovill, Inc.), 266 NLRB 952, 953(1983).269 NLRB No. 16alia, Limpco Mfg.,2American Can Co.,3Allen Test-products,4and Otis Elevator Co.5For the reasonsthat follow, we do not agree with the dismissal andfind instead that the Respondent violated the Actas described below.As more fully set forth by the judge, the factsshow that the collective-bargaining agreement be-tween the Respondents contains a provision whichgrants seniority for purposes of layoff and recall tounion officers in specified offices.6In essence, thesuperseniority provision involved here allows unionofficers, including, inter alia, Respondent Local'sfinancial secretary and treasurer, preferential se-niority in the case of layoff and recall, notwith-standing the seniority list at the plant at which theywork. Under this superseniority provision, Re-spondent Local's treasurer George Morgan and itsfinancial secretary Donald Mills, both of whomwere afternoon-shift inspectors, were able to main-tain their respective positions during a massivelayoff at Respondent Employer's Wixom, Michiganfacility in March and April 1980. It is undisputedthat without the operation of the superseniorityprovision Mills would have been laid off andMorgan would have been reduced or bumped to aproduction job. It is clear that employees moresenior than Mills and Morgan were downgradedsolely because of the superseniority provision.As heretofore noted, the judge found that bothfinancial secretary and the treasurer performed nu-merous duties which entitled them to exercise su-perseniority rights.7While recognizing that neither2 Electrical Workers UE Local 623 (Limpco Mfg.), 230 NLRB 406(1977), enfd. sub nom. D'Amico v. NLRB, 582 F.2d 820 (3d Cir. 1978).3 235 NLRB 704 (1978). But compare American Can Co., 244 NLRB736 (1979).4 Industrial Workers AIW (Allen Testproducts), 236 NLRB 1368 (1978).6 231 NLRB 1128 (1977).0 The relevant provision of the collective-bargaining agreement readsas follows:Layoff & Recall of Union OfficersNotwithstanding their positions on the seniority list, all local build-ing or unit officers (that is, the President, Vice-President, RecordingSecretary, Financial Secretary, Treasurer, Sergeant-at-Arms, Guideand three (3) Trustees) shall have preferential seniority in their re-spective units in case of layoff and subsequent recall ...The judge found, and the record indicates, that the financial secre-tary had the following duties and responsibilities, among others: mainte-nance of all financial and membership records; filing of all governmentalreports; maintenance of Respondent Local's property and equipment; col-lection of members' arrearages; approving and processing vouchers fordisbursements, including strike benefits; receipt of dues, initiation andother fees, fines, and other income; and administration of dues checkoff.The treasurer had the following duties and responsibilities: depositingincome into Respondent Local's account; verifying expense vouchers;and signing checks to cover these vouchers. Together, the financial sec-retary and treasurer prepared and delivered monthly and yearly financialreports to the membership. They also participated in audits. Pursuant toRespondent Local's practices, both officers, together with three otherelected officials, comprised the "top five," who met to discuss policy, in-cluding grievances and fair representation matters. Both Mills andMorgan performed other functions on a voluntary basis, such as answer-ing questions about the contract.250 FORD MOTOR CO.the treasurer nor the financial secretary had adirect role in the processing of grievances, thejudge concluded that the "financial well being" ofRespondent Unions was intimately bound up withthe quality and existence of services available tounion members, including such services as takinggrievances to arbitration, providing expert assist-ance in collective-bargaining responsibilities, andprotecting other vital interests. Thus, the judge de-termined that the superseniority provision here wasa legitimate exercise of union concern which didnot unlawfully discriminate in favor of unionism.As indicated, we reverse that conclusion.The Board has recently reconsidered the issue ofsuperseniority as construed by Limpco Mfg., above,and related cases, and has decided to overrulethose cases. In Gulton Electro-Voice,8the Boardconcluded that "superseniority accorded to officerswho do not perform steward or other on-the-jobcontract administration functions is not permissiblebecause it unjustifiably discriminates against em-ployees for union-related reasons."9The Board em-phasized that it was not "in the business of assuringthat a union has an efficient and effective organiza-tion to conduct collective bargaining" where suchassurances discriminated impermissibly against indi-vidual employee rights."°In sum, the Board heldin Gulton:We will find unlawful those grants of super-seniority extending beyond those employeesresponsible for grievance processing and on-the-job contract administration. We will findlawful only those superseniority provisionslimited to employees who, as agents of theunion, must be on the job to accomplish theirduties directly related to administering the col-lective-bargaining agreement. 1In the instant case, the judge extensively ana-lyzed the duties of the treasurer and financial secre-tary and correctly concluded that none of thoseduties required a direct role in grievance process-ing. We agree. We also agree with the GeneralCounsel that these two union officials do not figurein the daily representational scheme at RespondentEmployer's facility so as to accord legality to theirsuperseniority. 2s 266 NLRB 406 (1983). Accord: Auto Workers (Scovill, Inc.), 266NLRB 952.g 266 NLRB at 406.10 Id. (quoting from dissent in Limpco, 230 NLRB at 409).' t Ibid."2 In Gulton, the Board specifically found that the duties of a record-ing secretary and financial secretary-treasurer, which included, inter alia,administering dues withholding plans, depositing income, and other finan-cial responsibilities, did not involve on-the-job activities. The duties per-formed by the treasurer and financial secretary here likewise, we con-clude, do not involve on-the-job activities.Accordingly, we find that, by maintaining andenforcing the superseniority provision with respectto the treasurer and the financial secretary, Re-spondent Local and Respondent International haveviolated Section 8(b)(1)(A) and (2) of the Act, andRespondent Employer has violated Section 8(a)(3)and (1) of the Act. Furthermore, by accordingGeorge Morgan and Donald Mills superseniorityunder the unlawful provision to the detriment ofother unit employees, Respondent Local and Re-spondent International further violated Section8(b)(1)(A) and (2), and Respondent Employer fur-ther violated Section 8(a)(3) and (1).THE REMEDYHaving found that the Respondents have en-gaged in certain unfair labor practices, we shallorder that they cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.We have found that the superseniority provisionhere in dispute is unlawful and we shall thereforeorder that Respondent Local and RespondentInternational cease and desist from maintaining andenforcing such provision in the bargaining agree-ment with Respondent Employer. We shall alsoorder that Respondent Employer cease and desistfrom maintaining and enforcing such provision inits bargaining agreement with Respondent Unions.To remedy the discriminatory application of theunlawful provision we shall order that RespondentEmployer offer to reinstate any employees whowould not have been laid off or downgraded butfor the unlawful assignment of superseniority to thetreasurer and financial secretary, and that the Re-spondents jointly and severally make affected unitemployees whole for any loss of earnings they mayhave sustained as a result of the discriminationagainst them. We shall also order that the Re-spondents expunge from their files any reference tothe unlawful discrimination herein, and shall notifythe affected employees that this has been done andthat the unlawful discrimination will not be used asa basis for future personnel actions against them.13Backpay shall be computed in the manner estab-lished by the Board in F. W. Woolworth Ca, 90NLRB 289 (1950), with interest as provided inFlorida Steel Corp., 231 NLRB 651 (1977). See gen-erally Isis Plumbing Co., 138 NLRB 716 (1962).Also, in order to remedy in full the effects of theRespondents' unlawful conduct, Respondent Em-ployer's backpay obligation shall run from the ef-1' See Sterling Sugars, 261 NLRB 472 (1982); Boilermakers Local 27(Daniel Construction), 266 NLRB 602 (1983); R. H. Macy & Ca., 266NLRB 858 (1983).251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfective date of the discrimination against affectedunit employees to the time it makes such recalloffers, while Respondent Unions' obligations shallrun from such effective date to 5 days after thedate of their notification to Respondent Employerthat they have no objection to the recall or upgrad-ing of unit employees affected by the unlawfulgrant of superseniority to union officers. Finally,we shall order that Respondent Employer ceaseand desist in any like or related manner from inter-fering with, restraining, or coercing its employeesin the exercise of rights guaranteed by Section 7 ofthe Act, and that Respondent Local and Respond-ent International likewise cease and desist from re-straining or coercing employees they represent inthe exercise of those same rights.CONCLUSIONS OF LAW1. Ford Motor Company is an employer engagedin commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW) and its Local 36 are labor organi-zations within the meaning of Section 2(5) of theAct.3. By maintaining and enforcing a seniorityclause in their collective-bargaining agreement ac-cording Respondent Local's treasurer and financialsecretary superseniority, Respondent Employer andRespondent Unions have engaged in, and are en-gaging in, unfair labor practices within the meaningof Section 8(a)(3) and (1) and Section 8(b)(1XA)and (2) of the Act, respectively.4. By according George Morgan and DonaldMills superseniority to the detriment of other unitemployees under the seniority provision found un-lawful herein, Respondent Employer has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act,and Respondent Local and Respondent Internation-al have engaged in, and are engaging in, unfairlabor practices within the meaning of Section8(b)(1)(A) and (2) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board orders thatA. Respondent Employer, Ford Motor Compa-ny, Wixom, Michigan, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Maintaining and enforcing collective-bargain-ing provisions with Respondent Unions, Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW) and its Local 36, according RespondentLocal's treasurer and financial secretary supersen-iority.(b) Discriminating against any employees by re-taining or recalling Respondent Local's treasureror financial secretary instead of other employeeswhen such other employees have greater seniorityin terms of length of employment than has one ofthe aforementioned union officials.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights protected by Section 7 of theAct.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a) Jointly and severally with Respondent Unionsmake any unit employees whole for any loss ofearnings they may have suffered by reason of thediscrimination against them, such lost earnings tobe determined in the manner set forth in the sec-tion of this Decision entitled "The Remedy," andoffer to reinstate or recall any employees whowould not have been laid off or would have beenrecalled but for the unlawful assignment of super-seniority to Respondent Local's treasurer or finan-cial secretary.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Expunge from its files any reference to thediscrimination against employees affected by thesuperseniority as applied to Respondent Local'streasurer and financial secretary, and notify them inwriting that this has been done and that evidenceof the unlawful discrimination will not be used as abasis for future personnel actions against them.(d) Post at its establishment in Wixom, Michigan,copies of the attached notice marked "AppendixA."14Copies of the notice, on forms provided bythe Regional Director for Region 7, after beingsigned by Respondent Employer's authorized rep-resentative, shall be posted by Respondent Em-ployer immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places in-" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."252 FORD MOTOR CO.cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent Employer to ensure that the noticesare not altered, defaced, or covered by any othermaterial.(e) Post at the same places and under the sameconditions as set forth in paragraph A,2,(d), above,as soon as forwarded by the Regional Director,copies of the attached notice marked "AppendixB."(f) Mail signed copies of the attached noticemarked "Appendix A" to the Regional Directorfor posting by Respondent Unions.(g) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent Employer has taken to comply.B. Respondent Unions, International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW) and itsLocal 36, their officers, agents, and representatives,shall1. Cease and desist from(a) Maintaining and enforcing these provisions inits collective-bargaining agreement with Respond-ent Employer, Ford Motor Company, accordingRespondent Local's treasurer and financial secre-tary superseniority with respect to layoff and recallor for any other purposes.(b) Causing or attempting to cause RespondentEmployer to discriminate against employees in vio-lation of Section 8(a)(3) of the Act.(c) In any like or related manner restraining orcoercing the employees of Respondent Employerin the exercise of their rights protected by Section7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a) Jointly and severally with Respondent Em-ployer make any unit employees whole for any lossof earnings they may have suffered by reason ofthe discrimination against them, such lost earningsto be determined in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(b) Notify Respondent Employer in writing thatthey have no objection to reinstating the affectedunit employees who but for the unlawful assign-ment of superseniority would not have been laidoff or reassigned.(e) Expunge from their files any reference to thediscrimination against employees affected by thesuperseniority as applied to Respondent Local'streasurer and financial secretary, and notify them inwriting that this has been done and that evidenceof the unlawful discrimination will not be used as abasis for future actions against them.(d) Post at their offices and meeting halls usedby or frequented by their members and employeesit represents at Respondent Employer's Wixom,Michigan facility copies of the attached noticemarked "Appendix B."15Copies of the notice, onforms provided by the Regional Director forRegion 7, after being signed by RespondentUnions' authorized representative, shall be postedby the Respondent Unions immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to the above-described members and employ-ees are customarily posted. Reasonable steps shallbe taken by the Respondent Unions to ensure thatthe notices are not altered, defaced, or covered byany other material.(e) Post at the same places and under the sameconditions as set forth in paragraph B,2,(d), above,as soon as forwarded by the Regional Director,copies of the attached notice marked "AppendixA."(f) Mail signed copies of the attached noticemarked "Appendix B" to the Regional Director forposting by Respondent Employer.(g) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent Unions have taken to comply.IS See fn. 14, above.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce any clausein our collective-bargaining agreement with Inter-national Union, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW) and its Local 36 according Local's treasur-er and financial secretary superseniority with re-spect to layoff and recall or other considerations.WE WILL NOT discriminate against any employ-ees by failing to retain or recall them instead of theLocal's treasurer or financial secretary when suchunion officials do not in fact have greater seniorityin terms of length of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights protected by Section 7 ofthe Act.WE WILL offer to those who were discriminator-ily laid off instead of the Local's treasurer or finan-cial secretary immediate and full reinstatement to253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir former jobs or, if those jobs no longer exist,to sustantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed.WE WILL expunge from our files any referenceto the discrimination against employees affected bythe superseniority as applied to the Local's treasur-er and financial secretary and WE WILL notify themin writing that this has been done and that evi-dence of the discrimination will not be used as abasis for future personnel actions against them.WE WILL jointly and severally with the Unionsmake any unit employees whole for any loss ofearnings they may have suffered as a result of thediscrimination against them, with interest.FORD MOTOR COMPANYAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce any clausein our collective-bargaining agreement with FordMotor Company according Local's treasurer andfinancial secretary superseniority with respect tolayoff and recall and other considerations.WE WILL NOT cause or attempt to cause FordMotor Company to discriminate against any em-ployees by requiring that the collective-bargainingagreement be enforced so as to not retain them orrecall them instead of the Local's treasurer or fi-nancial secretary when the Local's treasurer or fi-nancial secretary does not in fact have greater se-niority in terms of length of employment.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of theirrights protected by Section 7 of the Act.WE WILL notify Ford Motor Company that wehave no objection to reinstating the affected unitemployees who but for the unlawful assignment ofsuperseniority would not have been laid off or reas-signed.WE WILL expunge from our files any referenceto the discrimination against employees affected bythe superseniority as applied to the Local's treasur-er and financial secretary, and WE WILL notifythem in writing that this has been done and thatevidence of the discrimination will not be used as abasis for future personnel actions against them.WE WILL jointly and severally with Ford MotorCompany make any unit employees whole for anyloss of earnings they may have suffered as a resultof the discrimination against them, with interest.INTERNATIONAL UNION, UNITEDAUTOMOBILE, AEROSPACE ANDAGRICULTURAL IMPLEMENT WORK-ERS OF AMERICA (UAW) AND ITSLOCAL 36DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heard by me in Detroit, Michigan, onDecember 1, 1980, on unfair labor practice charges filedon April 9, 1980, and a consolidated complaint issued onMay 29, 1980, alleging that Respondent Unions violatedSection 8(b)(1)(A) and (2) of the Act and RespondentEmployer violated Section 8(a)(3) and (1) of the Act bymaintaining and giving effect to a provision of their col-lective-bargaining agreement which insofar as materialafforded "preferential seniority ...in case of a layoffand subsequent recall" to the Local Union's financial sec-retary and treasurer. In its duly filed answer, Respond-ents denied that any unfair labor practices were commit-ted. Following close of the hearing, briefs were filed onbehalf of the General Counsel and jointly on behalf ofthe Respondent International Union and RespondentLocal 36.On the entire record in this proceeding, having hadthe opportunity to observe directly the witnesses whiletestifying and their demeanor, and on consideration ofthe posthearing briefs, I make the followingFINDINGS OF FACTI. IURISDICTIONRespondent is a Delaware corporation, with a princi-pal office and place of business in the city of Dearborn,Michigan, and a plant located in Wixom, Michigan, thesole facility involved in this proceeding, from which it isengaged in the manufacture, sale, and distribution ofautomobiles, trucks, automotive parts, and related prod-ucts. During the calendar year 1979, a representativeperiod, Respondent in the course of said operations pur-chased and caused to be transported and delivered to itsMichigan plants goods and materials valued in excess of$500,000, of which goods and materials valued in excessof $50,000 were transported and delivered to its plant inWixom, Michigan, directly from points located outsidethe State of Michigan.The complaint alleges, the Respondents at the hearingstipulated, and I find that Respondent Employer is now,and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, Respondents admit, and I findthat International Union, United Automobile, Aerospace254 FORD MOTOR CO.and Agricultural Implement Workers of America(UAW) and its Local 36 are and have been at all timesmaterial herein labor organizations within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint in this proceeding challenges a provi-sion which has appeared in successive collective-bargain-ing agreements between Respondents since 1941 as un-lawfully impeding individual employee rights guaranteedby Section 7 of the Act. Said allegations of discrimina-tion are founded upon Dairylea Cooperative, 219 NLRB656 (1975), enfd. 531 F.2d 1162 (7th Cir. 1976), where aBoard majority (Chairman Murphy, Members Jenkins,Kennedy, and Penello, with Member Fanning dissenting)for the first time intervened with respect to collectivelynegotiated terms which bestowed special employmentbenefits on union officials. In that case the Board deemedunlawful a contractual provision which afforded unionstewards superseniority which not only protected againstlayoff and recall, but was operable as to other employ-ment advantages, such as overtime bidding, route selec-tion, vacation selection, and shift preference. The Board,in finding that such an arrangement was presumptivelyunlawful, alluded to the statutory policy requiring insula-tion of employees' job benefits from their organizationalactivity,' and concluded that "in view of the inherenttendency of superseniority clauses to discriminate againstemployees for union-related reasons, and thereby to re-strain and coerce employees with respect to the exerciseof their rights protected by Section 7 of the Act, we dofind that superseniority clauses which are not on theirface limited to layoff and recall are presumptively unlaw-ful, and that the burden of rebutting that presumption(i.e., establishing justification) rests on the shoulders ofthe party asserting their legality."2In said holding, how-ever, the Board conceded as follows: ". ..we are awarethat it is well established that steward superseniority lim-ited to layoff and recall is proper even though it, too,can be described as typing to some extent an on-the-jobbenefit to union status."sWhile the instant case does not involve union stew-ards, it does involve key elected officials of the Localunion; namely, the financial secretary and treasurer, who,by virtue of contractual superseniority during a majorlayoff, were excluded therefrom and permitted to retaintheir classifications, to the detriment of other workerswith greater continuous service. The General Counsel'schallenge to this application of the contract rests primari-ly on the fact that formal duties of the treasurer and fi-nancial secretary did not entail steward-like functions ordirect responsibility with respect to the grievance ma-chinery. The General Counsel argues further that theperformance of their official union functions did not re-quire continued presence on the job in their prelayoffclassifications, and hence the grant of superseniorityserved no statutory interest and was inherently discrimi-I See, e.g.. Radio Officers v. NLRB, 347 U.S. 17 (1954); Scofield v.NLRB, 394 U.S. 423, 429 fn. 5.2 219 NLRB at 658.3 Ibid.natory under the Act as an employment-based rewardfor union activity.By way of background it is noted that the above claimarises in a plant which, prior to the layoff in April 1980,was manned by a production and maintenance unit con-sisting of in excess of 5000 employees. The bargaining re-lationship between Respondents was one of long stand-ing dating back some 40 years, with the Wixom plantbeing a mere segment of industrywide bargaining whichdefined the terms of employment for some 120,000 to180,000 Ford employees. On the union side, the termsapplicable are administered by various local unions joint-ly with the International Union and are memorialized ina master working agreements which covers the nation-wide bargaining unit as well as local agreements, includ-ing that governing the Wixom plant.5The provision under interdict by the instant complaintfirst appeared in agreements between the parties in 1941,and since that date has reappeared in negotiated con-tracts, which were ratified by the membership, with revi-sions of a minor and nonmaterial nature. Since its sourcelies in the national agreement, superseniority for unionofficials is part of an industrial scheme affecting some120,000 employees. The clause in article VIII under scru-tiny provides in material part as follows:Section 19-Layoff and Recall of Union OfficersNothwithstanding their positions on the senioritylist, all local building or unit officers (that is, thePresident, Vice-President, Recording Secretary, Fi-nancial Secretary, Treasurer, Sergeant-at-arms,Guide and three (3) Trustees) shall have preferentialseniority in their respective Units in case of a layoffand subsequent recall, provided that there is workavailable which they can perform. .. ..The foregoing clause was implemented betweenMarch and April 1980, when a massive layoff at theWixom plant cut back some 2800 jobs. At the time,George Morgan, the treasurer of Local 36, and DonaldMills, the financial secretary of Local 36, were afternoonshift inspectors. By virtue of article VIII, section 19,Morgan and Mills were able to maintain their positionsas "inspectors" on the afternoon shift. Had they not exer-cised superseniority, Mills would have been laid off,while Morgan would have been reduced or bumped to aproduction job, and Respondents concede that moresenior employees were downgraded solely by virtue ofthis exercise of superseniority.In Dairylea, supra, the Board acknowledged that su-perseniority limited to layoff and recall may lawfully beextended to those holding the position of shop stewardon "the ground that it furthers the effective administra-tion of bargaining agreements on the plant level by en-couraging the continued presence of the steward on thejob."7Here, the General Counsel contends that the treat-4 See Jt. Exh. 1.s See Rt. Exh. 3.See Jt. Exh. 1.' 219 NLRB at 658.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment accorded Mills and Morgan was excessive as theirduties did not formally relate to the processing of griev-ances or contract administration in degree sufficient to"resemble representational functions as contemplated bythe Board in Dairylea ...or its progeny," and, further,that the protection conferred in this instance extendedbeyond layoff and recall by insulating Mills and Morganfrom bumping by other more senior employees. In thislatter respect, the General Counsel argues that the spiritof Board law bars protection against bumping except inthe case of stewards or those directly engaged in the rep-resentation process or, at a minimum, where the per-formance of such representational functions would be im-peded by downgrading.Weighing against these arguments is the fact that,since Dairylea, a divided Board has broadened the area inwhich superseniority could be extended lawfully tounion officials who were neither stewards nor engageddirectly in the processing of grievances. Thus, in Electri-cal Workers UE Local 623 (Limpco Mfg.), 230 NLRB 406(1977),8 a Board majority (Chairman Fanning, MembersMurphy and Walther, with Members Jenkins and Penellodissenting) dismissed allegations of discrimination wherethe "recording secretary" of an amalgamated local repre-senting some 230 to 250 members avoided layoff solelythrough application of a superseniority clause in a collec-tive-bargaining agreement. This, despite the fact that therecording secretary had no formal responsibility in con-nection with the grievance process and did not performsteward-type functions. In so holding, the majority statedas follows:In this regard, we do not consider that the ad-ministration of the collective-bargaining agreementis limited solely to grievance processing or other"steward-type" duties performed at the workplace.What is at stake is the effective and efficient repre-sentation of employees by their collective-bargain-ing representatives. Certainly, the representationalactivities carried out by union officials involved inthe administration of the collective-bargainingagreement on behalf of employees extend beyondthe narrow confines of grievance processing. Theseencompass at the very least a functioning local toassert the presence of the union on the job. The Actguarantees employees the right to be so representedthrough the collective-bargaining process. In fact,perhaps the most important union officer, the presi-dent, is usually not involved in grievance proceed-ings. We shall not therefore presume ...that unionofficers, even though they may not perform stew-ard-type duties, are not as involved as stewards inthe administration of the collective-bargainingagreement. On the contrary, we believe that, once ithas been initially demonstrated that the official re-sponsibilities of the union officer in question bear adirect relationship to the effective and efficient rep-resentation of union employees, then this officer iss Aff. sub nom. D'Amico v. NLRB, 582 F.2d 820 (3d Cir. 1978).entitled to the benefit of the same presumption af-forded to union stewards.9Subsequently, the General Counsel's burden as definedin Limpco, supra, was broadened measurably. Thus, inAmerican Can Co., 235 NLRB 704 (1978), a panel major-ity (Chairman Fanning and Member Truesdale, withMember Penello dissenting) upheld the implementationof contractual provisions conferring superseniority andprotecting against layoff, inter alia (I) a "guard" whoseduties were "to take charge of the door and see that noone enters who was not entitled to do so," and (2) trust-ees whose duties were "to have charge of the hall and allproperty of the local union ...and perform such otherduties as the local union may require." The panel majori-ty in rejecting the contention that the grant of supersen-iority to the guard and trustees was overly broad, andhence beyond the limited exception permitted under theAct, actually intensified the presumption of legitimacy inthe following terms:A documentary description of officers' dutiesshowing no visible or direct impact by them oncontract administration is insufficient evidence toovercome the presumption and to establish a viola-tion of the Act. The Board will not, on the basis ofsuch evidence, second-guess a union's decision as towhat officers aid the union in effectively represent-ing the unit. Thus, the parties to a collective-bar-gaining agreement do not have to justify applica-tions of superseniority to union officers, but, inorder to establish a violation, the General Counselmust prove that a particular application is invalid.[235 NLRB at 704-705.1In the instant case there can be little debate that repre-sentational interests turn vitally on the role played by theLocal's financial secretary and treasurer.10Togetherthey share immediate responsibility for fiscal existence ofthe Local, which is nonamalgamated in nature and servessome 5000 members employed by, or on furlough from,the Wixom plant. Mills and Morgan were elected bysecret ballot to 3-year terms and their respective officesrequired membership on the Local's executive board. Asfor their duties, the financial secretary maintains all fi-nancial records, membership records, " and, togetherwith the treasurer, prepares and delivers monthly andyearly financial reports to the membership. The financialsecretary filed all governmental reports, whether finan-cially related or not, maintains the Local's property andequipment, and sees to the collection or arrearages owed0 230 NLRB at 407-408.10 Under the UAW constitution, these duties may be combined into asingle office. Testimony indicates that, within the Employer's operation,approximately half of the locals combine the positions into a single office,with the difference based on size, and the larger locals tending to splitthe functions between the separate offices involved here." Maintenance of the membership records requires daily updating asto internal status changes such as suspensions, expulsion, transfer, and re-instatement. This is within responsibility of the financial secretary whoseduties also include notification of the International of any such changes.In addition, the financial secretary must update membership rolls to re-flect death, layoff, discharge, retirement, or any other such personalaction affecting a member's payroll status.256 FORD MOTOR CO.by members. The latter is also responsible for approvingand processing vouchers for all disbursements rangingfrom routine expenditures to strike benefits. The duties ofthe financial secretary include receipt of all dues, initi-ation fees, readmission fees, fines, and all other income ofthe Local Union, as well as administration of contractualcheckoff arrangements, including responsibility for assur-ing that members have executed timely checkoff authori-zation necessary to facilitate the Employer's remittal ofdues to the Union. The treasurer is responsible for depos-iting income into the Local's account, verifying all ex-pense vouchers, and signing all checks issued to coverthe latter.12He also assists the financial secretary in thepreparation of financial reports and verifies those madeto the membership on a monthly and annual basis. Thetreasurer, also together with the financial secretary, par-ticipates in audits conducted by the International Unionevery 2 to 3 years.Pursuant to the Local 36 practice, the top elected offi-cials are referred to as "the top five." This group meetsfrom time to time to discuss various policy concerns, in-cluding grievances and whether union representativeshave extended fair treatment to particular employees.'3The "top five" includes the treasurer and the financialsecretary.Nonetheless, it is a fact that the latter play no directrole in the administration of the grievance procedureand, as observed by the General Counsel, their involve-ment in deliberations respecting grievances may well belimited to the sporadic and occasional. Nonetheless, it isfair to state that the financial well-being of the Unionbears on the quality and, perhaps, the existence of serv-ices available to the membership. Indeed, apart from thegeneral institutional services affordable through the rep-resentative, budgetary considerations may well determinewhether particular grievances will be processed to arbi-tration, whether expert assistance will be secured in con-nection with the overall collective-bargaining responsibil-ity, and whether programs will be available to educateand otherwise vindicate membership interests. The treas-urer and the financial secretary are the custodians of theLocal's financial integrity and assessment of the importthereof ought not discount the fact that Local 36 has amembership base consisting of thousands of employees.The conclusion that their status within the Local wassufficient to support protection through superseniority issupported persuasively by American Can, supra, where apanel majority took a "hands off" approach with respectto internal union judgment as to less stratified union offi-cials. However, the cause of financial officers was specif-ically addressed in Industrial Workers AIW (Allen Test-products), 236 NLRB 1368 (1978). There, a panel majori-ty (Chairman Fanning, Members Murphy and Truesdale,with Members Jenkins and Penello dissenting) held that a"financial secretary," whose fiscally related duties were12 Checks are countersigned by the Local's president.Is Both Mills and Morgan performed functions apparently on a volun-tary basis which were not ancillary to their official positions as treasurerand financial secretary. As superseniority exists solely on the basis oftheir service in the elected positions, other duties-assumed as a matter ofpersonal choice, special skills, or combination of the two-have beenconsidered irrelevant to the inquiry.indistinct from those of Mills in this proceeding and in-cluded those of Morgan, performed official functionswithin that class of union officials as to whom supersen-iority could be conferred to the detriment of more senioremployees.Although, based on the foregoing, I find that supersen-iority provision was lawfully applied to protect Mills andMorgan from layoff, the General Counsel further con-tends that a violation nonetheless inures because Re-spondents went further by permitting Mills and Morganto be retained in their extant classification, thereby insu-lating them from downward and lateral bumping bymore senior employees. While the General Counsel con-cedes that the precedent supports this latter form of ex-tended protection, she claims that it has been conferredonly and applies solely to those who were stewards orperformed steward-like duties.14Thus she contends thatno statutory interests is furthered by deeming union offi-cers, who do not perform such duties, to benefit legiti-mately from superseniority to insulate them from bump-ing. In other words, it is claimed by the General Counselthat a superseniority clause affording protection againstbumping, though lawful as to those directly involved inthe grievance procedure, loses validity when extended toother union officers including the financial secretary andthe treasurer, irrespective of the latter's contribution tothe "effective and efficient representation of union em-ployees."15Serious doubt exists as to whether precedentpermits this narrow view. The majority in Limpco dis-credited any such distinction with respect to "Layoffs,"and there is no indication in the ensuing precedent thatits vitality reemerges where "classification retention"through superseniority is in issue.'6Indeed, in Otis Ele-vator Co., 231 NLRB 1128, a panel majority (ChairmanFanning, Members Murphy and Walther, with MembersJenkins and Penello dissenting) dismissed allegations ofdiscrimination based on the exercise of contractual super-seniority to permit union officers to retain their sameclassification as against lateral bumping by others withgreater seniority. In that case, the General Counsel, ashere, argued that the superseniority clauses were unlaw-ful because not limited to layoff and recall. Although theof ficers involved were not directly engaged in thegrievance procedure, as a result of the layoff, the unionitself eliminated the steward positions and the five offi-cers, following the layoff, assumed those functions. How-ever, notwithstanding the internal decision, it remainedas fact that, prior to the layoff, the beneficiaries of super-seniority in that case were officers who were not directlyinvolved in the grievance procedure.In any event, the General Counsel contends that, be-cause assurance against bumping was unnecessary to thefulfillment of official responsibility held by Mills and14 See, e.g., Hospital Service Plan of New Jersey, 227 NLRB 585 (1976);Union Carbide Corp., 228 NLRB 1152 (1977); and Stage Employees IATSELocal 780 (McGregor-Werner), 227 NLRB 558 (1976)."' Electrical Workers UE Local 623 (Limpco Mfg. Co), supra at 407 fn.8IF In the view I take of the case, I need not pass on the contention byRespondent Unions that, absent protection against bumping to the treas-urer and the financial secretary, their ability to continue to furnish thesame quality of service to the Local would be disminished.257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorgan, the strong statutory policy seeking to preserveneutrality and to insulate union activity from employ-ment conditions requires that exceptions be strictly con-strued "to facilitate contract administration, not tostrengthen or justify union bureaucracy." However, thefinancial secretary and the treasurer were elected bysecret ballot by the entire Local membership in the faceof a subsisting bargaining contract and an outstanding ar-bitration award protecting them against bumping. Thisbenefit by its nature is defensive, furnishing no advantagewith respect to promotion nor opportunity for increasedearnings. At the same time, uncontradicated testimonyestablishes that this encroachment on the overall seniori-ty system was negotiated initially to remove any tempta-tion on the part of managers to disrupt union affairsthrough manipulation and reprisal against union officialsunder the guise of economic justification.'7Protectionagainst bumping is perfectly compatible with the Union'slegitimate concern for self-preservation, an objectivewhich serves the membership as a whole. And while itmight be said that the quality of the bargaining history atFord reduces any such threat to the nonexistent, articleVIII, section 19 of the national agreement affords assur-ance that such is, and shall continue to be, the case.This statute is often brought to bear on disputes whichturn on an accommodation of competing interests. Here,the statutory policy encouraging stability of existing col-lective-bargaining relationships must be weighed against" See credited testimony of Dan Forchione, administrative assistant tothe International vice president, Don Efland, director of the UAW Na-tional Ford Department.the impact of negotiated terms on employee rights."' Inmy opinion, the insulation of high-level elected officialsfrom bumping triggered by management determinationsis neither excessive nor sufficiently beyond the area of le-gitimate union concern to form a predicate for exaltingSection 7 of the Act with overarching weight. Accord-ingly, the allegations that Respondent Unions violatedSection 8(b)(l)(A) and (2) and that Respondent Employ-er violated Section 8(a)(3) and (1) by the treatment ac-corded Financial Secretary Mills and Treasurer Morganshall be dismissed.CONCLUSIONS OF LAW1. The Respondent Employer is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. Respondent International and Respondent Local 36are labor organizations within the meaning of Section2(5) of the Act.3. Respondent Employer did not violate Section8(a)(3) and (1) of the Act and Respondent Unions didnot violate Section 8(b)(1)(A) and (2) of the Act bymaintaining and implementing a provision in their collec-tive-bargaining agreement by which superseniority wasconferred on Local 35's financial secretary and treasurerin a manner which prevented layoff and permitted reten-tion in their classifications to the detriment of moresenior employees.[Recommended Order for dismissal omitted from pub-lication.]18 Steel v. Louisville & Railroad Co., 323 U.S. 192, 203 (1944); FordMotor Co. v. Huffman, 345 U.S. 330, 338 (1953).258